GALAXY GAMING, INC. GALAXY GAMING, L.L.C. TABLE OF CONTENTS DECEMBER 31, 2, 2006 Report of Independent Registered Public Accounting Firm F-1 Balance Sheets as of December 31, 2007 and 2006 F-2 Statements of Operations for the Years Ended December 31, 2007 and 2006 F-3 Statement of Stockholders’ Equity (Deficit) as of December 31, 2007 F-4 Statements of Cash Flows for the Years Ended December 31, 2007 and 2006 F-5 Notes to Financial Statements F-6 - F-15 Balance Sheets as of September 30, 2008 (unaudited) and December 31, 2007 (audited) F-16 Statements of Operations for the Nine and Three Month Periods Ended September 30, 2008 (unaudited) F-17 Statement of Stockholders’ Equity (Deficit) as of September 30, 2008 (unaudited) F-18 Statement of Cash Flows for the Period Ended September 30, 2008 (unaudited) F-19 Notes to Financial Statements F-20 Maddox Ungar Silberstein, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax
